             Case 2:18-cv-00847-JLR Document 150-1 Filed 05/04/20 Page 1 of 5




 1                                                                HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7
                                              AT SEATTLE
 8

 9   CORUS REALTY HOLDINGS, INC.,
                                                      Case No. 2:18−cv−00847−JLR
10                          Plaintiff,
11                                                    DECLARATION OF CHARLES A.
                    v.                                PANNELL IN SUPPORT OF CORUS
12                                                    REALTY HOLDINGS, INC.’S
     ZILLOW GROUP, INC.; ZILLOW,                      OPPOSITION TO DEFENDANTS’
13   INC.; and TRULIA, LLC,                           MOTION FOR ATTORNEYS’ FEES AND
                                                      COSTS
14                          Defendants.
15

16          I, Charles A. Pannell, hereby declare I am a counsel at Kilpatrick Townsend & Stockton,

17   LLP, counsel for Plaintiff Corus Realty Holdings, Inc. (“Corus” or “Plaintiff”) in this action. I

18   make this declaration of my own personal knowledge unless otherwise indicated.

19          1.      On December 7, 2018, Corus served infringement contentions, copies of which

20   were filed on the docket of this litigation at Dkt. No. 59-4. In those contentions, Corus asserted

21   the Defendants infringed all limitations of independent claims 1, 14, and 30. For the claim

22   limitations concerning storage of property information in a database on the mobile device, Corus

23   identified that the accused products downloaded residential property information from

24   Defendants’ network to a mobile phone for the properties within a geographic area selected by

25   the user. See, e.g., Dkt. No. 59-4 at 56 (Claim 30). The products were further accused of “storing

26   the database of information on the user’s device for use by the application as the user browses to

27   different properties,” Dkt. No. 59-4 at 56 (Claim 30), and Corus provided an image showing the

28
     PANNELL DECLARATION ISO PLAINTIFF’S                                     KILPATRICK TOWNSEND & STOCKTON LLP
     OPPOSITION TO DEFENDANTS’ MOTION                      -1-         1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                           206-467-9600
             Case 2:18-cv-00847-JLR Document 150-1 Filed 05/04/20 Page 2 of 5




 1   property information displayed to the user as they browsed properties. As the contentions further

 2   detail, the products will access that property information when users select map icons, Id. at 20,

 3   40-41, 60, and additional information is continually downloaded “to supplement the property

 4   information initially obtained for the area of interest.” Id. at 56. The individual contentions for

 5   each database limitation can be seen below.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21
     Claim 1, Dkt. No. 59-4 at 17.
22

23

24

25

26

27

28
     PANNELL DECLARATION ISO PLAINTIFF’S                                    KILPATRICK TOWNSEND & STOCKTON LLP
     OPPOSITION TO DEFENDANTS’ MOTION                     -2-         1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                          206-467-9600
             Case 2:18-cv-00847-JLR Document 150-1 Filed 05/04/20 Page 3 of 5




 1

 2

 3

 4

 5
     Claim 14, Dkt. No. 59-4 at 38.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23   Claim 30, Dkt. No. 59-4 at 56.
24          2.     Corus took discovery of Defendants and deposed its technical witnesses that
25   described the process for downloading information to the accused products and how the system
26   searched and retrieved the information from memory when a user selected an icon. For example,
27

28
     PANNELL DECLARATION ISO PLAINTIFF’S                                KILPATRICK TOWNSEND & STOCKTON LLP
     OPPOSITION TO DEFENDANTS’ MOTION                  -3-        1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                      206-467-9600
             Case 2:18-cv-00847-JLR Document 150-1 Filed 05/04/20 Page 4 of 5




 1   Zillow explained that the data was downloaded to RAM where it could be searched and retrieved

 2   when a user selected an icon as they reviewed properties. Dkt. No. 80.1 at 159:7-160:3, 208:9-

 3   210:2 (Yamanaka Depo.)

 4           3.      Dr. Martin described the same process in his report demonstrating from his

 5   analysis that

 6           When the area of interest is identified, whether it is due to an assessment of the
             device’s location or because the user has otherwise specified it, the app contacts a
 7           remote server over the Internet using a URL and requests property information
             corresponding to that area.
 8

 9   Dkt. No. 60, Ex. 6 ¶4. He opined from his analysis observations of how the system worked that.

10           The initial information returned from the remote server includes, for the
             properties in an area of interest, information on residential properties that show
11           market status (e.g., for sale), the property location, and a market price for each
             property in the area.
12

13   Id. at ¶47. As Dr. Martin explained the property information used by the system when a user
     interacts and browses the icons was stored on the RAM.
14
             The property information obtained from the Zillow servers is physically stored in
15           the RAM of the mobile device using the Zillow app. The Zillow app searches for
16           and retrieves this property information from memory as shown throughout the
             videos, by displaying property icons at specific map locations and displaying
17           property card information appropriate to the user interaction.

18   Id. at ¶53. When a user selects the icon, the property information is displayed in a
     property card, and a user can obtain additional information by selecting that card.
19

20           Basic property information for each property shown in a selected area is
             downloaded to the device and can be seen on the icon itself through numbers and
21           colors and can also be displayed to the user in property cards whenever a user
             selects the property icon on the map or displays list view. When a user taps the
22           property card, additional details about the property are downloaded and displayed
             to the user.
23

24   Id. at ¶49.

25           4.      Attached hereto as Exhibit A is a copy of excerpts of the deposition testimony of

26   Michael Gorman, dated August 2, 2019.

27

28
     PANNELL DECLARATION ISO PLAINTIFF’S                                     KILPATRICK TOWNSEND & STOCKTON LLP
     OPPOSITION TO DEFENDANTS’ MOTION                      -4-         1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                           206-467-9600
             Case 2:18-cv-00847-JLR Document 150-1 Filed 05/04/20 Page 5 of 5




 1          5.      Attached hereto as Exhibit B is a copy of excerpts of the Summary Judgment

 2   Hearing Transcript dated February 14, 2020.

 3          6.      Attached hereto as Exhibit C is a copy of excerpts of the deposition testimony of

 4   Michelle Otter, dated July 29, 2019.

 5          7.      Attached hereto as Exhibit D is a true and correct copy of an email dated February

 6   15, 2019 from Dario Machleidt, counsel for Corus, to Perkins Coie, counsel of record for

 7   Defendants that drops Plaintiff’s assertion of Claim 19.

 8          I declare under penalty of perjury the foregoing is true and correct to the best of my

 9   knowledge.

10

11          Executed this 4th day of May, 2020, at Atlanta, Georgia.

12                                                        s/ Charles A. Pannell
                                                          Charles A. Pannell
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     PANNELL DECLARATION ISO PLAINTIFF’S                                     KILPATRICK TOWNSEND & STOCKTON LLP
     OPPOSITION TO DEFENDANTS’ MOTION                     -5-          1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
     Case No. 2:18-cv-00847-JLR                                                                           206-467-9600
